DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 9, 17, 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 17 and 25 of U.S. Patent No. 10,893,513.  

16/443269 (Instant Application)
US 10,893,513 (Patented Application)
1. A base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: 

communicate with a wireless device via: a primary cell, of a primary control channel group, that comprises a primary control channel; 


and a control channel secondary cell of a secondary control channel group that also comprises an other secondary cell; 

and deactivate a state of the control channel secondary cell for the wireless device, wherein based on the state of the control channel secondary cell being deactivated and while a state of the other secondary cell is activated for the wireless device: 

channel state information reporting, from the wireless device, stops for the other secondary cell; and uplink data reception, from the wireless device, continues via the other secondary cell.  


communicate with a wireless device via: a primary cell, of a primary control channel group, that comprises a primary control channel; 



deactivate a state of the control channel secondary cell for the wireless device; and after deactivating the state of the control channel secondary cell for the wireless device and while the first secondary cell is activated, 


transmit, to the wireless device, downlink multicast channel transport blocks via the first secondary cell and not transmit, to the wireless device, downlink shared channel transport blocks via the first secondary cell.


and a control channel secondary cell of a secondary control channel group that also comprises an other secondary cell; and deactivating a state of the control channel secondary cell for the wireless device, 

wherein based on the state of the control channel secondary cell being deactivated and while a state of the other secondary cell is activated for the wireless device: channel state information reporting, from the wireless device, stops for the other secondary cell; and uplink data reception, from the wireless device, continues via the other secondary cell.  


and a control channel secondary cell of a secondary control channel group that also comprises a first secondary cell; deactivating the control channel secondary cell for the wireless device; 

and after deactivating the control channel secondary cell for the wireless device and while the first secondary cell is activated, receiving downlink multicast channel transport blocks via the first secondary cell and not receiving downlink shared channel transport blocks via the first secondary cell.




wherein based on the control channel secondary cell being deactivated and while the other secondary cell is activated: channel state information reporting, from the wireless device, stops for the other secondary cell; and uplink data transmission, from the wireless device, continues via the other secondary cell.  




and after deactivating the control channel secondary cell for the wireless device and while the first secondary cell is activated, receive downlink multicast channel transport blocks via the first secondary cell and not receive downlink shared channel transport blocks via the first secondary cell.


a primary cell, of a primary control channel group, that comprises a primary control 

and deactivating the control channel secondary cell, wherein based on the control channel secondary cell being deactivated and while the other secondary cell is activated : 


channel state information reporting, from the wireless device, stops for the other secondary cell; and uplink data transmission, from the wireless device, continues via the other secondary cell.  


a primary cell, of a primary control channel group, that comprises a primary control 

deactivating a state of the control channel secondary cell for the wireless device; and after deactivating the state of the control channel secondary cell for the wireless device and while the first secondary cell is activated, 

transmitting, to the wireless device, downlink multicast channel transport blocks via the first secondary cell and not transmitting, to the wireless device, downlink shared channel transport blocks via the first secondary cell.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar limitations in different form and therefore are obvious variants of each other.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478